                     LEVIN-EPSTEIN
     Case 1:19-cv-09038-GBD-SDA    & ASSOCIATES,
                                 Document           P.C.
                                          124 Filed 12/08/20 Page 1 of 2
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Jason@levinepstein.com


                                                                                       December 1, 2020
Via Electronic Filing
The Honorable Magistrate Judge Stewart D. Aaron
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

               Re:     Antolini v. McCloskey et al
                       Case No.: 1:19-cv-09038-GBD
                                                                                            12/8/2020
Dear Honorable Magistrate Judge Aaron:

       This law firm represents Defendants Dimur Enterprises Inc., Amy McCloskey, Theresa
Laurent, Eddie C K Chung and C&S Millennium Real Estate (collectively, the “Defendants”) in
the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules I(A) and I(D), this letter
respectfully serves to request a ninety (90) day extension of the deposition completion deadline of
December 2, 2020 and discovery completion deadline of December 31, 2020.

        This is the first request of its kind. This request is not made on consent of Plaintiff, who
failed to respond to multiple meet-and-conferral email attempts.

       A ninety (90) day extension of the discovery schedule is necessitated in light of:

       1. Plaintiff’s failure to comply with this Court’s August 7, 2020 discovery Order, and the
          ensuing motion practice and sanctions Order [Dckt. Nos. 75, 79, 88];

       2. Plaintiff’s grossly incomplete and deficient thirteen (13) page discovery production,
          and the ensuing motion practice [Dckt. Nos. 80, 82];

       3. Plaintiff’s failure to produce a HIPAA authorization form, and the ensuing motion
          practice [Dckt. Nos. 88, 103, 106, 113];

       4. Defendants’ inability to subpoena discovery from third-party medical providers, in
          light of Plaintiff’s failure to produce a HIPAA authorization form [id.];

       5. Plaintiff’s failure to appear for his duly noticed deposition on Thursday, October 28,
          2020 at the proverbial eleventh hour, despite having one (1) month’s advanced notice
          [Dckt. Nos. 105 at p. 3 fn. 2, 105-4]; and

       6. Defendants’ Eddie C K Chung and C&S Millennium Real Estate recent appearance in
          this action [Dckt. Nos. 101-102].
         Case 1:19-cv-09038-GBD-SDA Document 124 Filed 12/08/20 Page 2 of 2




          In light of the foregoing, Defendants respectfully request a ninety (90) day extension of the
   deposition completion deadline of December 2, 2020 to, through and including, Tuesday, March
   2, 20201, and the discovery completion deadline of December 31, 2020, to, through and including,
   Wednesday, March 31, 2021.

           Thank you, in advance, for your time and consideration.

                                                           Respectfully submitted,

                                                            LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                            By: /s/ Jason Mizrahi
                                                               Jason Mizrahi
                                                               420 Lexington Avenue, Suite 2525
                                                               New York, NY 10170
                                                               Tel. No.: (212) 792-0048
                                                               Email: Jason@levinepstein.com
                                                               Attorneys for Defendants

   VIA ECF: All Counsel

Defendants' request for an extension of discovery deadlines (ECF No. 121) is GRANTED IN PART and
DENIED IN PART, notwithstanding Plaintiff's objections set forth in ECF No. 123. Among other reasons for
granting the request in part, Plaintiff delayed in providing the executed HIPAA authorization form to
Defendants. Moreover, the motion for default judgment against defendants Eddie C K Chung and C&S
Millenium Real Estate LLC is sub judice, and Plaintiff's reply is not due to be filed until 12/18/20. Depositions
shall be completed no later than February 19, 2021, and discovery shall be concluded no later than March 12,
2021. Any further extensions shall be granted for good cause shown, but only shall be granted for a limited
purpose. SO ORDERED.
Dated: 12/8/2020
